Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 12/16/2021.
Claims 1-24 are pending.
Claims 1, 11, and 18 have been amended.
Claim 25 was previously canceled.

Response to Arguments
Applicant states that in the interview held 12/14/2021, the Examiner agreed that the amendments “suggested by the Examiner” would overcome the current rejection. Applicant is reminded that the Examiner stated the suggested amendments would avoid 112 issues and need further consideration of the references and/or search, but did not explicitly agree. The Examiner further recommended amendments “to better define what specifically a ‘time segment’ is relative to the invention” as they could help in moving the application forward in view of further consideration and/or search [Examiner Interview Summary filed 12/20/2021].

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 11 and 18 under 35 U.S.C. 103, have been considered but they are not persuasive. 
both the first set and the second set of the one or more time series of the first and second statistical prediction models, respectively, are of the same first time period and of a same one or more time segments”, since Kuo’s “time periods associated with a promotion period are subtracted out (and thus different from the other time periods)” of the collected data, the “data samples in Kuo are different because they are deliberately separated based on the time of the promotion”, and in view of the arguments above, “it logically follows that the first time period for ANN is different from the time period for GFNN”. The examiner respectfully disagrees with the above mentioned and any supporting arguments. 
Primarily, the amended “time segments” are not explicitly defined by the claims or the specification; therefore, “time segments” will be interpreted under its BRI. Further, paragraphs 0021, 0034-0035, and 0037 operate to make “time segment” and “time period” synonymous.
Next, in the cited sections and figures, Kuo’s 379 total data samples are gathered “from 1/1/1995 to 1/14/1996” (first time period/time segment) where it is explained that also a “promotion was conducted 5 times”. Kuo then teaches that from the 379 samples from the above mentioned time period (first time period/time segment), creating a training set for a GFNN including promotion data points (second set of the one or more time series “of the first time period” for a second statistical prediction model). Next, Kuo teaches that the from the 379 samples from the above mentioned time period (first time period/time segment), creating a training set for an ANN excluding promotion data of the first time period” for a first statistical prediction model). Thus, due to the broadness of the claim language, Kuo has been found to teach the sampled data sets are “respectively” (as required by the claim) from the same time period/segment and further meets all language set forth by the claim limitations.
For reference, claims 1, 11 and 18 limitation current mapping in view of amendments: Kuo, sections 5.1 and 5.3, and Figs. 1 & 8 teach collecting “time series” product sales history data “from 1/1/1995 to 1/14/1996” (respectively, are of the same first time period and of a same one or more time segments) including promotion data points (external factors) and dividing the collected 379 time series points into a training set of 334 time series points (second set of the one or more time series…respectively, are of the same first time period and of a same one or more time segments) and a testing set of 45 time series points for a GFNN (second statistical prediction model). Section 5.2 teaches further excluding a promotion time series data points (external factors) from the training set to use as the training set (first set…of the one or more time series…respectively, are of the same first time period and of a same one or more time segments) for an ANN (first statistical prediction model).
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-10, 11, 16-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (“A sales forecasting system based on fuzzy neural network with initial weights generated by genetic algorithm”, 1999), hereinafter Kuo, in view of .
Regarding claims 1, 11, and 18, Kuo teaches a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device for content and programming coupled to the processor; a prediction engine software stored in the storage device, wherein an execution of the software by the processor configures the computing device to perform acts; a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of determining a forecast time series value, the method comprising; and a method of determining a forecast time series value, the method comprising:
harvesting a behavioral data as a first set of one or more time series of a first time period (section 5.1 paragraphs 1-2 and Figs. 1 & 8 teach collecting (harvesting) “time series” product sales history data and dividing (alternatively harvesting) the collected 379 time series points into a training set of 334 time series points and a testing set of 45 time series points. Section 5.2 teaches further excluding a promotion time series data points from the training set (alternatively harvesting) to use as the training set (behavioral data as a first set of one or more time series of a first time period) for an ANN.);
harvesting a data of one or more external factors as a second set of one or more time series of the first time period,  (sections 5.1, 5.3 and Figs. 1 & 8 ;
harvesting a new behavioral data as a continuation of the first set of the one or more time series, for a second time period (section 5.1 paragraphs 1-2 and Figs. 1 & 8 teach collecting (harvesting) “time series” product sales history data and dividing (alternatively harvesting) the collected 379 time series points into a training set of 334 time series points and a testing set of 45 time series points. Section 5.2 teaches further excluding a promotion time series data points from the training set (alternatively harvesting) to use as the time series training set and time series testing set (new behavioral data continuation of the first set of the one or more time series, for a second time period) for an ANN.);
harvesting a new data of the one or more external factors as a continuation of the second set of the one or more time series, for the second time period (sections 5.1, 5.3 and Figs. 1 & 8 teach collecting (harvesting) product sales history data including promotion data points (one or more external factors) and dividing (alternatively harvesting) the collected 379 time series points into a training set of 334 time series points and a testing set of 45 time series points (new data of external factors as continuation of the second set of the one or more time series, for the second time period) for a GFNN.);
calculating, based on a forecast algorithm executable on the processor, a forecast time series value of a future behavioral data as a continuation of the first set of the one or more time series for a third time period that is after the second time period (section 3 intro, section 3.1, section 3.2 intro, section 5.1 intro, section 5.2 and Figs. 1 & 8 teach a first ANN “forcast[ing] (calculating, based on a forecast algorithm)” the pattern of time series sales (forecast time series value of a future behavioral data as a continuation of the first set) at a later time period (third time period that is after the second time period) and further that this “ANN can provide sales levels without promotion effects (forecast time series value of a future behavioral data as a continuation of the first set of the one or more time series)” at the later time period (third time period that is after the second time period). Alternatively, section 3 intro, sections 3.1 & 3.3, section 5.4, and Figs. 1 & 8 teach another ANN integrating (calculating, based on a forecast algorithm) results from the first ANN and GFNN time series product sales forecasts, and “promotional length” (forecast time series value of a future behavioral data as a continuation of the first set of the one or more time series) in order to “obtain the final result” of sales forecast for the later time period (third time period that is after the second time period).); and
identifying, based on the forecast algorithm, a relative causal impact between each external factor and the predicted time series value of the behavioral data, for the third time period (abstract, section 3 intro, sections 3.1 & 3.3, section 5.4, and Figs. 1 & 8 teach another ANN (the forecast algorithm) integrating and considering “both the general pattern and the promotional effect” results from the first ANN and GFNN time series product sales forecasts, and “promotional length” in order , wherein:
harvesting the behavioral data comprises applying a first training algorithm executable on the processor to the first set of the one or more time series to create a first statistical prediction model that does not include the one or more external factors (section 3 intro, section 3.1, section 5.1 paragraphs 1-2, section 5.2, and Figs. 1 & 8 teach using an “EBP-learning algorithm (training algorithm)” to update (create) a first ANN (first statistical prediction model) based on (applied to) the collected and processed (harvested) “time series” product sales history data (first set of the one or more time series) excluding promotion time series data points (that does not include the one or more external factors).);
harvesting the data of one or more external factors comprises applying an attention based deep learning algorithm executable on the processor to the second set of the one or more time series and the first statistical prediction model to create a second statistical prediction model; and
both the first set and the second set of the one or more time series of the first and second statistical prediction models, respectively, are of the same first time period and of a same one or more time segments (Examiner note: “time segments” are not explicitly defined by the claims or the specification; therefore, “time segments” will be interpreted under its BRI. Further, paragraphs 0021, 0034-0035, and 0037 operate to make “time segment” and “time period” synonymous.
.

However, Kuo does not explicitly teach a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device for content and programming coupled to the processor; a prediction engine software stored in the storage device, wherein an execution of the software by the processor configures the computing device to perform acts; a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of determining a forecast time series value; and further while Kuo teaches collecting product sales history data including promotion data points used for a GFNN, using the data without promotion data points for an ANN, and further integrating the acquired from a different source and based on a different type of data than the behavioral data, and harvesting the data of one or more external factors comprises applying an attention based deep learning algorithm executable on the processor to the second set of the one or more time series and the first statistical prediction model to create a second statistical prediction model.
Afshari teaches a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device for content and programming coupled to the processor; a prediction engine software stored in the storage device, wherein an execution of the software by the processor configures the computing device to perform acts; a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of determining a forecast time series value, the method comprising (Col. 3, lines 3-62 and claim 16 teach a server including a “software application (instructions)” that is “executed by a CPU (processor)…and that is stored on a memory (storage device/CRM)” in the server capable of displaying via a “user interface” and communicating to client nodes for performing the embodiments of the disclosure),
acquired from a different source and based on a different type of data than the behavioral data (Col. 1, lines 53-65, Col. 2, lines 13-20, Col. 3, line 44-Col. 4, line 47, and Fig. 2 teach obtaining facility energy load usage performance data (behavioral 
harvesting the data of one or more external factors comprises applying an attention based deep learning algorithm executable on the processor to the second set of the one or more time series and the first statistical prediction model to create a second statistical prediction model (Col. 7, lines 22-52 teach a parameter identification module (attention based deep learning algorithm) that in, Col. 7, line 66-Col. 8, line 37, is applied to specific time series data (attention based); and further is, as described in Col. 4, lines 31-47, used to update (create) a second set of tables for a load model (second statistical prediction model) based on current and previous weather temperatures (second set of time series) and previous forecast value model (first statistical prediction model)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Afshari’s teachings of a server system updating a load model based on retrieved external factor data and a previous forecast value model into Kuo’s teaching of integrating the results from the general pattern history data ANN and promotional history data GFNN by another ANN for a comparison dataset evident of the effect of a promotion on sales in order to anticipate future costs based on “internal and external factors” (Afshari, Col. 1, lines 17-22, Col. 3, lines 3-62, and claim 16).
identifying, based on the forecast algorithm, a relative causal impact between each external factor and the predicted time series value of the behavioral data, for the third time period (see above mapping), however Bocharov teaches identifying, based on the forecast algorithm, a relative causal impact between each external factor and the predicted time series value of the behavioral data, for the third time period (paragraphs 0013 and 0035 teach identifying external event location and impact (relative causal impact) that have affected a baseline time series model (forecast algorithm). The impact “is the degree of movement off the baseline process producing the time series with external events” and further predict a next (predicted) times series with a fitting score in order to detect an event impact.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrating the results from the general pattern history data ANN and promotional history data GFNN by another ANN for a comparison dataset evident of the effect of a promotion on sales, as taught by Kuo as modified by updating a load model based on retrieved external factor data and a previous forecast value model as taught by Afshari, to include event impact identification as taught by Bocharov in order to effectively detect and mitigate future external factors (Bocharov, paragraph 0019).

Regarding claim 6, the combination of Kuo, Afshari and Bocharov teach all the claim limitations of claim 1 above, and further teach the one or more external factors are selected from a group consisting of (i) a weather measurement, (ii) a price of gas, (iii) a social media, (iv) a national event, and (v) a regional event (Kuo section 5.1 and Tables 10-11 teach collecting (selecting) factor data (external factors) that “can affect sales”, including “types of advertising media” (group consisting of a social media)).
Kuo at least implies the one or more external factors are selected from a group consisting of (i) a weather measurement, (ii) a price of gas, (iii) a social media, (iv) a national event, and (v) a regional event (see above mapping), however Afshari teaches the one or more external factors are selected from a group consisting of (i) a weather measurement, (ii) a price of gas, (iii) a social media, (iv) a national event, and (v) a regional event (Col. 1, lines 8-16 external factors to be degree of outside air temperature (a weather measurement) or type of weather pattern being experienced).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrating the results from the general pattern history data ANN and promotional history data GFNN by another ANN for a comparison dataset evident of the effect of a promotion on sales, as taught by Kuo as modified by updating a load model based on retrieved external weather factor data and a previous forecast value model as taught by Afshari in order to form a more accurate prediction model relating to weather measurements (Afshari, Col. 4, lines 31-47, Col. 5, line 64-Col. 6, line 1 and Col. 7, lines 22-52).

Regarding claim 7, the combination of Kuo, Afshari and Bocharov teach all the claim limitations of claim 1 above, and further teach the behavioral data is based on a category of target data to be predicted by the computing device (Kuo, section 3 intro, sections 3.1 & 3.3, section 5.4, and Figs. 1 & 8 teach collecting and processing “time series” product sales (behavioral data is based on a category of target data) history data to exclude promotional data points in order to forecast (predict) a final sales promotional comparison result understood to be executed by a computer (computing device)).
Kuo at least implies the computing device (see mapping above), however Afshari teaches the computing device (Col. 3, lines 3-62 and claim 16 teach a server including a server (the computing device) including “a CPU (the computing device)” and memory for performing the embodiments of the disclosure).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrating the results from the general pattern history data ANN and promotional history data GFNN by another ANN for a comparison dataset evident of the effect of a promotion on sales, as taught by Kuo as modified by updating a load model based on retrieved external factor data and a previous forecast value model as taught by Afshari, as further modified by event impact identification as taught by Bocharov, to include load model updating as taught by Afshari in order to form a more accurate prediction model with previous weather information data (Afshari, Col. 7, lines 22-52).

Regarding claims 8, 16, and 23, the combination of Kuo, Afshari and Bocharov teach all the claim limitations of claims 1, 11, and 18 above, and further teach the calculation of the forecast time series value is based on an attention-based neural network (Kuo, sections 3.2 teaches using a GFNN trained by a fuzzy Delphi method and “FNN-learning algorithm” (based on an attention-based neural network) to create resultant time series of specific historical promotional data integrated by another ANN for a “final result” dataset of sales forecast for the later time period (calculation of the forecast time series value)).

Regarding claims 9, 17, and 24, the combination of Kuo, Afshari, and Bocharov teach all the claim limitations of claims 8, 16, and 23 above, and further teach the identification of the relative causal impact is via a score based on the relative causal impact between each external factor and the predicted time series value of the behavioral data, for the third time period (Bacharov, paragraphs 0013 and 0035 teach identifying external event location and impact (relative causal impact) that have affected a baseline time series model (forecast algorithm). The impact “is the degree of movement off the baseline process producing the time series with external events” and further predict a next (predicted) times series with a fitting score in order to detect an event impact.); and 
an execution of the software by the processor further configures the computing device to perform an act comprising, assigning more emphasis to an external factor that has a higher relative causal impact score (Bacharov, paragraphs 0035-0037 teach solving “for an estimated event impact of each event in the multiple external events” and further clustering the events as residual vector swing segments and reduce events by “modeling an event location candidate based on an .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrating the results from the general pattern history data ANN and promotional history data GFNN by another ANN for a comparison dataset evident of the effect of a promotion on sales, as taught by Kuo as modified by updating a load model based on retrieved external factor data and a previous forecast value model as taught by Afshari, as further modified by event impact identification as taught by Bocharov, to include event impact comparing as taught by Bocharov in order to effectively detect and mitigate the most impactful future external factors (Bocharov, paragraphs 0019 and 0037).

Regarding claim 10, the combination of Kuo, Afshari and Bocharov teach all the claim limitations of claim 1 above, and further teach execution of the software further configures the computing device to perform acts comprising: 
creating a learned model based on the second set of the one or more time series of the first time period to predict a time series value of the second set of the one or more time series for a third time period (Kuo, sections 5.1, 5.3 and Figs. 1 & 8 teach collecting product sales history data including promotion data points and dividing the collected 379 time series points (second set of the one or more time series of the first time period) into a training set of 334 time series points used by a fuzzy Delphi method and “FNN-learning algorithm” to train the GFNN to then utilize the remaining testing set of 45 time series points (second set of the one or more time .
Kuo at least implies creating a learned model based on the second set of the one or more time series of the first time period to predict a time series value of the second set of the one or more time series for a third time period (see mapping above), however Afshari teaches creating a learned model based on the second set of the one or more time series of the first time period to predict a time series value of the second set of the one or more time series for a third time period (Col. 7, lines 22-52 teach updating model parameters (creating a learned model) based on current and previous weather temperatures (second set of the first time period) in order to forecast a future load and future (emcompasses a third time period) external temperature (value of second time series)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrating the results from the general pattern history data ANN and promotional history data GFNN by another ANN for a comparison dataset evident of the effect of a promotion on sales, as taught by Kuo as modified by updating a load model based on retrieved external factor data and a previous forecast value model as taught by Afshari, as further modified by event impact identification as taught by Bocharov, to include load model updating as taught by Afshari in order to form a more accurate prediction model with previous weather information data (Afshari, Col. 7, lines 22-52).

Claims 2-4, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (“A sales forecasting system based on fuzzy neural network with initial weights generated by genetic algorithm”, 1999), hereinafter Kuo, in view of Afshari (US Patent 6577962), further in view of Bocharov et al (US Pub 20120323537), hereinafter Bocharov, and further in view of Ma et al (US Pub 20100082442), hereinafter Ma.
Regarding claims 2, 12, and 19, the combination of Kuo, Afshari and Bocharov teach all the claim limitations of claims 1, 11, and 18 above, and further teach harvesting the behavioral data comprises: 
receiving the first set of one or more time series (Kuo, section 5.1 paragraphs 1-2 and Figs. 1 & 8 teach collecting (harvesting/receiving) “time series” product sales history data and dividing (alternatively harvesting/receiving) the collected 379 time series points into a training set of 334 time series points and a testing set of 45 time series points. Section 5.2 teaches further excluding a promotion time series data points from the training set (harvesting/receiving) to use as the training set (behavioral data as a first set of one or more time series) for an ANN); 
However the combination does not explicitly teach and storing the first set of the one or more time series in the storage device.
Ma teaches and storing the first set of the one or more time series in the storage device (paragraphs 0016-0018 and 0024-0025 teach collecting “time series” historical demand data (first set of time series) and storing in the historical demand database (storage device) on a server’s memory (alternative storage device)).


Regarding claims 3, 13, and 20, the combination of Kuo, Afshari, Bocharov, and Ma teach all the claim limitations of claims 2, 12, and 19 above, and further teach harvesting the data of one or more external factors comprises: 
receiving the second set of the one or more time series (Afshari Col. 1, lines 8-16 and Col. 6, lines 6-11 teach periodically retrieving (receiving) updated external factors (second set of the time series)); and
storing the second set of the one or more time series in the storage device (Afshari, Col. 5, line 64-Col. 6, line 1 teach a database (storage device) for storing weather information such as external factors (second set of time series)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrating the results from the general pattern history data ANN and promotional history data GFNN by another ANN for a comparison dataset evident of the effect of a promotion on sales, as taught by Kuo, as 

Regarding claims 4, 14, and 21, the combination of Kuo, Afshari, Bocharov, and Ma teach all the claim limitations of claims 3, 13, and 20 above, and further teach harvesting the behavioral data further comprises creating a learned model for an external factor for predicting a future value of the second time series of the same external factor (Afshari, Col. 7, lines 22-52 teach updating model parameters (creating a learned model) based on current and previous weather temperatures (external factor) in order to forecast a future load and external temperature (future value of second time series)).

Claims 5, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (“A sales forecasting system based on fuzzy neural network with initial weights generated by genetic algorithm”, 1999), hereinafter Kuo, in view of Afshari (US Patent 6577962), further in view of Bocharov et al (US Pub 20120323537), hereinafter Bocharov, and further in view of Chidlovskii (US Pub 20150186792).
Regarding claims 5, 15, and 22, the combination of Kuo, Afshari and Bocharov teach all the claim limitations of claims 3, 13, and 20 above. However the combination does not explicitly teach the forecast algorithm uses the second statistical prediction model, the new behavioral data, and the new data for the one or more external factors to calculate the forecast time series value of the future behavioral data for the third time period.
Chidlovskii teaches the forecast algorithm uses the second statistical prediction model, the new behavioral data, and the new data for the one or more external factors to calculate the forecast time series value of the future behavioral data for the third time period (paragraphs 0036 and 0074 teach a demand prediction module (forecast algorithm) using identified prediction models (second statistical prediction model) using collected observations (new data for external factors) and network data (new behavioral data) outputting demand value (forecast time series value)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the forecasting demand based on historical and current periods, as taught by Ma as modified by retrieving periodic external factor data as taught by Afshari, as further modified by event impact identification and comparison as taught by Bocharov, as modified by historical time series database in server memory as taught by Ma, to include a demand prediction module as taught by Chidlovskii in order to collectively use a trained model, external factors and network data for a more accurate future demand value prediction (Chidlovskii, paragraphs 0074).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123